Citation Nr: 1636944	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  10-47 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable rating for a fracture, left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Counsel







INTRODUCTION

The Veteran had active military service from July 1985 to October 1991 and from October 1999 to June 2001.  The Veteran subsequently served in the Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, in which the RO continued the noncompensable rating for fracture, left hand and declined to reopen the underlying claims of service connection for right finger/hand injury and a bilateral shoulder disorder. 

On his December 2009 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran indicated that he desired a Board hearing at the local RO (Travel Board); however, in April 2011, he withdrew his request for a Travel Board hearing.  

In April 2014, the Board reopened and remanded the claims of service connection for right finger/hand injury and cervical spine disorder, to include a bilateral shoulder disorder and remanded the remaining issue of service connection for fracture, left hand.

In an August 2014 rating decision, the Appeals Management Center (AMC) granted service connection for bilateral shoulder disabilities and right finger/hand injury and these matters are no longer on appeal.  


FINDINGS OF FACT

The Veteran's fracture in the left hand has been manifested by complaints of aching, squeezing, cramping pain, tingling, weakness, tenderness, and painful motion after repetitive-use testing, but does not result in findings analogous to amputation.


CONCLUSION OF LAW

The criteria for a compensable rating for fracture, left hand have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.59, 4.71a, Diagnostic Code 5226, 5229 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; see also Peyton v. Derwinski, 1 Vet. App. 282 (1991). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. §  4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran seeks a compensable rating for his residuals of a left hand fracture.  The record reveals that the Veteran fractured his third metacarpophalangeal joint in service.  The Veteran's residuals of a left hand fracture are currently evaluated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015). 
Under Diagnostic Code 5226, ankylosis of the long finger, unfavorable or favorable, warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5226 (2015).  

Ankylosis is an immobility and consolidation of a joint due to disease, injury or surgical procedures.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  A disability is to be evaluated as unfavorable ankylosis, if both the metacarpophalangeal (MP) and the proximal interphalangeal (PIP) joints of a digit are ankylosed; or if only the MP or the PIP joint is ankylosed and there is a gap of more than two inches (5.1 centimeters) between the fingertips and the proximal transverse crease of the palm (palm crease), with fingers flexed to the extent possible.  A disability is to be evaluated as favorable ankylosis, if only the MP or the PIP joint is ankylosed, and there is a gap of two inches (5.1 centimeters) or less between the fingertips and the palm crease.  38 C.F.R. § 4.71a, Diagnostic Codes 5216-5230, Note 3 (2015).

Pursuant to Diagnostic Code 5229, a noncompensable evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  A 10 percent evaluation is provided for the index finger or long finger where there is limitation of motion with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2015).

Here, the Board finds that the preponderance of the evidence supports the assignment of a compensable evaluation for the Veteran's fracture in the left hand. 

Treatment records dated from September 2007 to through February 2009 from Dr. A. Schroneberger noted complaints of tingling into the Veteran's left hand/upper extremity.  

The Veteran was afforded a VA examination in January 2009, in which he presented with complaints of intermittent pain on the top of his left hand two times a day and lasting for two hours.  He described an aching, squeezing, cramping pain with a severity of 5/10, which was brought on by physical activity like computer work.  He reported alleviating factors as rest and Motrin.  His grip was not as tight in the left hand when compared to the right side.  He never was hospitalized or required surgery for the claimed condition.  

The examiner noted that functional impairment resulting from the left hand condition included difficulty with doing computer work, writing, weight training, and cooking.  On physical examination, the examiner noted that the Veteran was right-hand dominant.  The Veteran could make a fist with both hands.  Hand strength was normal.  An examination of the hands revealed that the Veteran was able to tie his shoelaces, fasten buttons, and pick up pieces of paper and tear it without difficulty.  The tips of the fingers were able to approximate the proximal transverse crease of the palms.  The fingers were able to oppose the tips of the thumbs and the tips of the thumb pads, bilaterally.  An examination of the thumbs revealed that there was no ankylosis with normal range of motion.  Radial and palmer abduction was 70 degrees, MP and interphalangeal (IP) flexion was to 60 degrees without pain, fatigue, weakness, lack of endurance or incoordination, bilaterally.  After repetitive use, there was no additional limitation of motion without pain, weakness, fatigue, weakness, lack of endurance or incoordination, bilaterally.  

An examination of the index, long, ring, and little fingers revealed no ankylosis with normal range of motion.  Flexion of the proximal interphalangeal (PIP) joints was 110 degrees; MP flexion was to 90 degrees; and distal interphalangeal (DIP) joints was to 70 degrees, bilaterally without pain, fatigue, weakness, lack of endurance or incoordination.  After repetitive use, there was no additional limitation of motion without pain, fatigue, weakness, lack of endurance or incoordination.  X-rays of the left hand were completely normal.  The examiner reported that regarding the effect of Veteran's condition on his usual occupation and daily activities, he had difficulty with doing frequent heavy lifting with his left hand.  

An August 2009 VA urgent care note reported complaints of left hand numbness and tingling.  

In December 2010 correspondence, Dr. A. Schroneberger reported that he was treating the Veteran for a number of conditions, including his left hand fracture.   Dr. A. Schroneberger noted the Veteran's complaints of tingling and weakness in the fingers along with symptoms from his other disabilities and indicated that such symptoms affected the Veteran's ability to perform normal activities of daily living. 

In a July 2011 statement, the Veteran's representative noted the Veteran's reports that his left hand condition has steadily worsened.  

A hand and finger conditions disability benefits questionnaire (DBQ) was completed in May 2014.  The Veteran was diagnosed with left third metacarpophalangeal (MCP) fracture.  The Veteran reported that flare-ups impacted the function of the hand due to pain and weakness.  He claimed pain increased in the left wrist during the wintertime.  He stated that it was difficult for him to lift items; however, the range of motion was maintained and he could pull more weight than he could push.  On examination, only the right little finger was identified as having limitation of motion or evidence of painful motion.  Otherwise, there was no gap between the thumb pad and the fingers.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  He was able to perform repetitive-use testing.  There was no additional limitation of motion for any fingers post-test.  There was not a gap between the thumb pad and the fingers posttest.  There was no gap between any fingertips and the proximal transverse crease of the palm in attempting to touch the palm with the finger tips post-test.  There was no limitation of extension for the index finger or long finger post-test.  The Veteran did not have additional limitation of motion of any of the fingers or thumbs following repetitive-use testing.  

The examiner indicated that the Veteran had functional loss or functional impairment with the left long finger manifested by pain on movement after repetitive-use testing.  There was tenderness or pain to palpation for joints or soft tissue of the left hand, including thumb and fingers.  His hand grip was 5/5.  He did not have ankylosis of the thumb and/or fingers.  He also exhibited constant mild left wrist pain, but if he lifted anything greater than four to five pounds, it caused a flare-up of pain in the left wrist and left 4th metacarpal.  He did not use any assistive devices.  There was remaining effective function of the extremity such that it would not be equally well served by amputation with prosthesis.  Imaging studies revealed no abnormalities in the hand.  Regarding functional impact, the Veteran's hand, thumb, or finger conditions impacted his ability to work in that he could only type for seven to ten minute stretches, otherwise, he would get cramping in both hands, especially the left.  He reported that he had difficulty with climbing ladders, and letting down ropes with buckets filled with heavy tools.  He stated that his previous job duties caused him pain, in which he had to leave the job due to the hand, wrist and finger pain.  

On an unrelated March 2015 VA DBQ, the examiner noted that there was decreased strength in the left hand. 

Because the record shows the Veteran's fracture in the left hand has been manifested by complaints of aching, squeezing, cramping pain, tingling, weakness, tenderness, and painful motion after repetitive-use testing, and as the rating schedule intent is to recognize actually painful joints as entitled to at least the minimum compensable rating, the Board concludes that functional impairment commensurate with a minimum 10 percent disability evaluation has been presented.  As the evidence does not show findings analogous to amputation, an evaluation in excess of that is not indicated.  

Additionally, the Board finds that at no pertinent point has the Veteran's fracture, left hand been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  For musculoskeletal disabilities, the rating schedule contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  Thus, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Essentially, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected impairments that have not been attributed to a specific service-connected condition. Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met, and that referral of the claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Lastly, the Board notes that the evidence does not suggest the Veteran may be unemployable by reason of the residuals of the fracture of his left hand either alone or in combination with his other service connected disabilities.  Therefore entitlement to a total disability rating based on individual unemployability due to service connected disabilities is not raised by this appeal.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

Subject to the law and regulations governing the payment of monetary benefits, entitlement to compensable 10 percent rating for a fracture, left hand is granted.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


